DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 8/10/21, wherein:
Claims 1-10, 12-20 are currently pending;
Claims 1, 12, 15 and 20 have been amended;
Claim 11 has been cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recite “wherein the controller is configured to perform to extract a partial region from an image…”.  The feature “to perform to extract” is confusion.  Does Applicant mean the controller is configured to extracting a partial region from an image? Claim 15 is rejected for the same reason above.
Claims 1 and 15 recite the term “a real direction”, this is confusion because Applicant’s specification describe about a direction from which an object is detected by real direction”.   For the purpose of examination and consistent with specification, a real direction as recited in interpreted to be “a direction”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 15-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over FRIEDMAN ET AL (US 2009/0198380) in view of T P ET AL (US 2015/0250372) and further in view of SOUPERT ET AL (US 5,341,540).  Herein after FRIEDMAN, T P, and SOUPERT.
As for independent claim 1, FRIEDMAN discloses a moving robot comprising:
 a travel unit configured to move a body {see at least figures 6-8; moving robot 600, 700, 800; pars. 0066-0009};
 an image acquisition unit configured to acquire a surrounding image of the body; a sensor unit having one or more sensors configured to detect an obstacle while the body moves {see at least figure 1, pars. 0023-0026 discloses the robot includes one or more sensors such as motion detection sensors, video camera sensors video camera sensors for sensing whether or not a person has entered the room; whether the person left the room or area};

FRIEDMAN discloses claimed invention as indicated above.  For example FRIEDMAN discloses the cleaning robot include one or more sensors e.g. camera sensors for sensing whether the person is in the room or cleaning area. FRIEDMAN further discloses a controller configured to recognize an attribute of the obstacle (person has entered the room) based upon the detection as indicated above.  However, the recognizing an attribute of the obstacle as shown in FRIEDMAN is not based on an image acquired by the camera sensor (the image acquisition unit), the recognizing including extracting a partial region from an image acquired by the camera based on a direction from which an object is detected by the sensor.  
T P teaches the known concept of upon detection of an obstacle by the sensor unit, the robot controller recognize an attribute of the obstacle (status of the person) based on an image of an obstacle acquired by the image acquisition unit {see at least figure 2, pars. 0028-0034 e.g. the robot cleaner 10 may photograph the room R by using the camera 120 while traveling to acquire an image.  The robot cleaner 10 may further include a human body detection unit 170. For example, the human body 
TP in pars. 0070-0074 also discloses the control unit 110 of the robot cleaner 10 may determine the existence, number, movement, and position of person or persons on the basis of the image information acquired by the camera 120 and the information detected by the human body detection unit 170. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the recognize an attribute of the obstacle/person of FRIEDMAN to include the teachings of recognizing an attribute of the obstacle/person based on an image acquired by the image acquisition unit as taught by T P for more precisely in recognizing the status/attribute of the person/obstacle.   
FRIEDMAN/T P discloses claimed invention as indicated above except for a sound output unit configured to: output preset sound when the recognized attribute of the obstacle indicates a movable obstacle. However, SOUPERT teaches such this known limitation at least in abstract, col. 8, lines 7-21 e.g. the apparatus (robot for cleaning the ground area) may be provided with a horn which is automatically triggered 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of FRIEDMAN/TP to include outputting the sound when the recognized attributed of the obstacle indicates a movable obstacle as taught by SOUPERT in order to notify the person to move aside or leave the cleaning area so that the robot cleaning may complete the task more quickly and more safe.  
As for dep. claim 2, which discloses wherein the movable obstacle is part of a human body or a pet {see FRIEDMAN at least figures 1-3}.
As for dep. claim 3, which discloses wherein the controller is further configured to stop moving the body when the recognized attribute of the obstacle indicates a movable obstacle {see FRIEDMAN at least figure 1, pars. 0008-0009; 0023-0025}.
As for dep. claim 4, which discloses wherein the controller is further configured to resume previous movement when movement of the movable object is detected within a particular standby time {see FRIEDMAN at least figure 1, par. 0026}. 
As for dep. claim 5, which discloses wherein the controller is further configured to perform avoidance driving with respect to the movable object when movement of the movable object is not detected within the particular standby time {see FRIEDMAN at least figure 5, pars. 0033-0034; se TP at least pars. 0073-0077}. 
As for dep. claim 6, which discloses wherein the controller is further configured to control the body to move forward and backward repeatedly within a predetermined distance range {see TP at least pars. 0027-0028}. 
As for dep. claim 7, which discloses wherein the controller is further configured to perform a control operation so that avoidance driving is performed in a different pattern based on the recognized attribute of the obstacle {see FRIEDMAN at least figure 2-3 pars. 0026-0030}.
As for dep. claim 8, which discloses wherein the preset sound is alert sound, or a message for guiding the movable obstacle to move {see SOUPERT at least col. 8, lines 7-21}. 
As for claims 15-16, 18-20 which carry the similar limitations as the rejected claims 1-5 above.  Therefore they are rejected for the same reason sets forth the rejected claims 1-5 as indicated above. 
Claims 9-10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over FRIEDMAN in view of T P, in view of SOUPERT as applied to claims 1, 17 above and further in view of SCHNITTMAN (US 2016/0167726).
As for claims 9-10, 17, FRIEDMAN/TP/SOUPERT discloses the obstacle an obstacle recognition module configured to recognize an obstacle from an image, acquired by the image acquisition unit, and a travel control module configured to control driving of the travel unit based on an attribute of the obstacle {see at least FRIEDMAN at least figures 1-3; TP at least figure 2, 5 and pars. 0033-0037}.  However, the recognizing obstacle as shown FRIEDMAN/TP/SOUPERT is silent based on data that is pre-learned using machine learning; a communication unit configured to receive .  
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 8/10/21 have been fully considered but they are not persuasive. 
Applicant mainly argues that the reference of TP (and Friedman and Soupert) does not teach or suggest the controller is configured to perform to extract a partial region from an image based on a real direction from which an object is detected by the sensor.  Applicant argues that TP reference (pars. 0030-0034) is merely a description of relating to a shape of a human body from an image.  They are different from extracting a partial region based on the direction within the image according to the actual direction of the obstacle, and performing attribute determination on the partial image. 
However, Applicant’s argument above is not persuasive.   T P teaches the known concept of upon detection of an obstacle by the sensor unit, the robot controller . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664